Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Preliminary amendment received 11/16/2017 and IDS received 11/16/2017, 1/5/2018, 10/17/2018 have been entered.

Status of Claims
Applicant's election without traverse of Group I and species of biomarkers (b) in the reply filed on 8/8/2022 is acknowledged. Claims 6-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3-5 and 18 are presented for examination on the merits.
Priority
This application is a CON of 15/815,085 (filed 11/16/2017) PAT 10605811 which is a CON of 15/041,754 (filed 2/11/2016) PAT 9846158 which is a CON of 14/172,237 (filed 2/4/2014) PAT 9274118 which is a DIV of 12/165,240 (filed 6/30/2008) PAT 8664358 which claims benefit of 61/037,946 (filed 3/19/2008) and claims benefit of 60/947,253 (filed 6/29/2007).

Specification
The CON data need to be updated.

The disclosure is objected to because it contains an embedded hyperlink at page 3, [0010], line 6, page 26, lines 4-5 and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Removal of the “http://” is sufficient to comply.

The disclosure is objected to because of the following informalities: on pages 23 (Table II) and 24 (Table III), line 12: “MIP-1⁮”, should this be --MIP-1--?
Appropriate correction is required.

Information Disclosure Statement
The listing of references in pages 27-36 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-5 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon/product that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural phenomenon/product. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (natural phenomenon/product). 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural phenomenon/product. Claim 1 direct to a set of reagents, “to measure the levels of biomarkers in a specimen, wherein…” only recite intended use of the product without providing structural limitation to the claimed product. As described in the specification, antibodies can be polyclonal/monoclonal/aptamers (page 16, [0059]-[0060]) or any alternative antibodies, thus encompasses naturally occurring antibodies or antibodies that are structurally identical to naturally occurring antibodies. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because there is no difference in characteristics (structural, functional or otherwise) between the claimed and naturally occurring antibodies for at least some of the embodiments encompassed by the claim, the claimed antibodies/reagents do not have markedly different characteristics and thus are a "product of nature' exception. Accordingly, the claims are directed to an exception recited at a high level of generality and fails to meaningfully limit the claim, it does not require any particular application of the recited biomaterial, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed reagents as a whole does not amounts to significantly more than the recited exception because it is routine and conventional to detect biomarkers. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural phenomenon/product, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-5 and 18, are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Lokshin (USPub20070042405, IDS) and Fung (USPub20100197561, filing date June 23, 2006, IDS).
Lokshin teaches a set of antibody reagents to measure the levels of biomarkers: CA 125, HE4 and FSH (page 2, [0014], line 5++); wherein the reagents are binding molecules because the serum the biomarkers are detected by perspective antibodies.
Lokshin does not teach the biomarkers comprises: Apo A1, transferrin and Haptoglobin (Hp).
Fung teaches ovarian cancer makers CA125, HE4 (page 2, [0018]), Apo A1 (page 2, [0019], page 11, Table 3), transferrin (page 2, [0011], page 5, Table 1) and Haptoglobin (page 3, [0030], line 12, page 11, Table 3) that can be detected by immunoassay (page 10, [0105]++). Fung also teaches a combination of biomarkers (page 11, Table 3, [0119]-[0120]) can provide greater predictive value of a particular status and that the detection of a plurality of biomarkers in a sample can increase the sensitivity/specificity of the test (page 11, [0117]++).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the set of reagent taught by Lokshin by including other biomarkers such as Apo A1 because Fung teaches different combination of biomarkers in ovarian tumor diagnosis to improve sensitivity (page 11, [0117]++). It would be prima facie obvious to rely upon any combination of known parameters to provide evidence of disease diagnosis as taught by Fung. Hence, it would appear that it is appropriate to combine these known parameters for their known and expected result with a reasonable likelihood that they can be used in combination to confirm disease diagnosis. It is a sine quo non of science that if more than one independent type of measurement obtains the same conclusion, then the conclusion has greater validity than if only one type of measurement is done. Thus, one would have been motivated to select the specific combination of biomarkers CA 125, HE4, FSH, ApoA1, transferrin and Haptoglobin, and would reasonably have expected success in view of the teachings of Fung because they all teaches the biomarkers in cancer screening, and select specific combination of markers are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-5 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-6 of US patent 8664358. Although the conflicting claims are not identical, they are not patentably distinct from each other, because they both claiming a set of antibody reagents/kit/panel to measure biomarkers including CA125, Apo A1, HE4, FSH and/or in combination with other markers. 

Claims 1, 3-5 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-5 of US patent 9274118. Although the conflicting claims are not identical, they are not patentably distinct from each other, because they both claiming a set of antibody reagents/kit/panel to measure biomarkers including CA125, Apo A1, HE4, FSH and/or in combination with other markers. 

Claims 1, 3-5 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-5 and 19 of US patent 9846158. Although the conflicting claims are not identical, they are not patentably distinct from each other, because they both claiming a set of antibody reagents/kit/panel to measure biomarkers including CA125, Apo A1, HE4, FSH and/or in combination with other markers. 

Claims 1, 3-5 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of US patent 9816995. Although the conflicting claims are not identical, they are not patentably distinct from each other, because they both claiming a set of antibody reagents/kit/panel to measure biomarkers including CA125, Apo A1, transferrin and/or in combination with other markers. 

Claims 1, 3-5 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-5 of US patent 10605811. Although the conflicting claims are not identical, they are not patentably distinct from each other, because they both claiming a set of antibody reagents/kit/panel to measure biomarkers including CA125, HE4, Apo A1, transferrin and/or in combination with other markers. 

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653